        CASE 0:20-cv-01238-DWF-TNL Doc. 71 Filed 09/03/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Jeffrey Bailey and Marlon E. Carter,                     Civil No. 20-1238 (DWF/TNL)

                     Plaintiffs,

v.                                                     ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
First Transit Inc., Tim Ogren, First Group
America Inc., First Student Inc., Don
Johnson, Troy Gustafson, Metropolitan
Council, Teamsters Local 120,

                     Defendants.


       This matter is before the Court upon pro se Plaintiffs Jeffery Bailey and Marlon E.

Carter’s (“Plaintiffs”) objections (Doc. No. 69 (“Pl. Obj.”)) to Magistrate Judge Tony N.

Leung’s July 30, 2021 Report and Recommendation (Doc. No. 68 (“Report and

Recommendation”) insofar as it recommends that Defendants Teamsters Local 120

(“Local 120”) & Troy Gustafson’s (“Gustafson”) Motion to Dismiss Plaintiffs’ Second

Amended Complaint (Doc. No.15) be granted, Defendants First Transit, Inc. (“First

Transit”), First Group America Inc. (“First Group”), First Student Inc. (“First Student”),

the Metropolitan Council (“Met Council”), Don Johnson (“Johnson”), and Tim Ogren’s

(“Ogren”) Motion to Dismiss Plaintiffs’ Second Amended Complaint (Doc. No. 26 (“FT

Motion”)) be granted in part and denied in part, and Plaintiffs’ self-styled motions to

deny the motions to dismiss (Doc. Nos. 33, 38) be denied as moot.1 Defendants First


1
       The Magistrate Judge granted the FT Motion insofar as he recommended that all
but one of Plaintiffs’ claims be dismissed with prejudice. (Report and Recommendation
        CASE 0:20-cv-01238-DWF-TNL Doc. 71 Filed 09/03/21 Page 2 of 6




Transit, First Group, First Student, the Met Council, Johnson, and Ogren responded to

Plaintiffs’ objections. (Doc. No. 70 (“Def. Resp.”).)

       The Court has conducted a de novo review of the record, including a review of the

parties’ arguments and submissions, pursuant to 28 U.S.C. ' 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiffs’ objections.

       In the Report and Recommendation, the Magistrate Judge addressed Plaintiffs’

claims pursuant to: (1) the National Transit Systems Security Act of 2007 (“NTSSA”);

(2) Title VI of the Civil Rights Act of 1964 (“Title VI”); (3) Minn. Stat. § 181.74; (4) the

Federal False Claims Act; (5) 42 U.S.C. § 1981 (“Section 1981”); (6) the Minnesota

Whistleblower Act; and (7) Minn. Stat § 268.095.2

       With respect to Plaintiffs’ NTSSA claim, the Magistrate Judge recommended

dismissing it with prejudice against Defendants Local 120, Gustafson, the Met Council,



at 28-29.) Specifically, the Magistrate Judge recommended that only Plaintiffs’ claim
pursuant to the National Transit Systems Security Act of 2007 against Defendant First
Transit proceed. (Id.)
2
        The Magistrate Judge properly observed that this “is not Plaintiffs’ first attempt at
seeking relief for their alleged grievances.” (Report and Recommendation at 2.)
Plaintiffs previously filed a similar lawsuit against some of the Defendants. See Bailey v.
Metro Council, Civ. No. 19-1024, 2020 WL 3633132 (D. Minn. Feb. 19, 2020)
[hereinafter Bailey I], report and recommendation adopted, 2020 WL 1934428 (D. Minn.
Apr. 22, 2020). Plaintiffs also previously filed a grievance through their union and
various charges with the Equal Employment Opportunity Commission, and Occupational
Safety and Health Administration.” (Report and Recommendation at 2-3 (citing Bailey I,
at *2).)


                                              2
         CASE 0:20-cv-01238-DWF-TNL Doc. 71 Filed 09/03/21 Page 3 of 6




First Group, First Student, Johnson, and Ogren. (Report and Recommendation at 20-22.)

Citing Bailey I, the Magistrate Judge explained that the claim against Defendants

Local 120, Gustafson, and the Met Council should be dismissed with prejudice because

Plaintiffs failed for a second time to plead sufficient facts to establish a plausible claim to

relief as it relates to those actors—namely that Plaintiffs failed to show that either Local

120 or Gustafson is a transportation agency, contractor, subcontractor, or an officer or

employee; and failed to demonstrate that the Met Council took any adverse employment

action against Plaintiffs. (Id. at 20-21.) The Magistrate Judge further explained that the

Court lacks jurisdiction over the claim as it applies to Defendants First Group, First

Student, Johnson, and Ogren because Plaintiffs have not exhausted their administrative

remedies as to those actors.3 (Id. at 21-22.)

       With respect to Plaintiffs’ remaining federal claims, the Magistrate Judge, again

citing Bailey I, recommended that: (1) Plaintiffs’ Title VI claim be dismissed with

prejudice because Plaintiffs failed for a second time to plead a viable cause of action

under Title VI when they again did not identify the purpose for which the Met Council

receives federal funds or show that the primary purpose of any federal funds is to provide

employment or that employees like Plaintiffs would be the intended beneficiaries of the

funds; (2) Plaintiffs’ FCA claim be dismissed with prejudice because Plaintiffs failed for

a second time to meet the particularity requirements of Rule 9(b); and (3) Plaintiffs’


3
       The Magistrate Judge did find that Plaintiffs pleaded sufficient facts to establish a
plausible claim for relief as it relates to Defendant First Transit. (Report and
Recommendation at 20.)


                                                3
        CASE 0:20-cv-01238-DWF-TNL Doc. 71 Filed 09/03/21 Page 4 of 6




§ 1981 race discrimination claim be dismissed with prejudice because Plaintiffs failed for

a second time to allege a prima facie case or any facts that would give an inference of

discrimination or retaliatory motive. (Report and Recommendation at 23-26.)

       With respect to Plaintiffs’ state-law claims, the Magistrate Judge recommended

that: (1) Plaintiffs’ claims under Minnesota Statues §§ 181.74 and 268.095 be dismissed

with prejudice because neither statute affords a private cause of action for any alleged

violation; and (2) Plaintiffs’ claim pursuant to the Minnesota Whistleblower Act be

dismissed with prejudice as preempted by Plaintiffs’ one remaining claim under the

NTSSA. (Id. at 8.) Finally, after considering the parties’ arguments as they related to

which claims should survive Defendants’ motions to dismiss and recommendations

regarding those claims, the Magistrate Judge recommended that Plaintiffs’ motions to

deny the motions to dismiss should be denied as moot.

       Plaintiffs object to the Magistrate Judge’s Report and Recommendation. (Pl. Obj.)

Specifically, Plaintiffs argue that they have adequately alleged violations of Title VI, the

FCA, § 1981, the Minnesota Whistleblower Act, and the NTSSA against all relevant

Defendants. (Id. at 1-8.) Plaintiffs also contend that they should be allowed to conduct

discovery prior to dismissal of their claims pursuant to Minn. Stats. §§ 181.74 and

268.095. (Id. at 9.) Defendants respond to Plaintiffs’ objections, arguing that Plaintiffs

fail to address the Magistrate Judge’s legal conclusion and simply restate or add to the

allegations in their Second Amended Complaint. (Def. Resp. 70 at 1, 4-12.)

       The Court has carefully reviewed the Report and Recommendation, Plaintiffs’

objections, and Defendants’ response. After that review, the Court finds no reason to


                                              4
        CASE 0:20-cv-01238-DWF-TNL Doc. 71 Filed 09/03/21 Page 5 of 6




depart from the Magistrate Judge’s recommendations, which are both factually and

legally correct. Based upon the Court’s de novo review of the record, the arguments and

submissions of the parties, and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:

                                         ORDER

      1.     Plaintiffs’ Objection to the Report and Recommendation (Doc. No. [68]) is

OVERRULED.

      2.     Magistrate Judge Tony N. Leung’s July 30, 2021 Report and

Recommendation (Doc. No. [68]) is ADOPTED.

      3.     Defendants Teamsters Local 120 and Troy D. Gustafson’s Motion to

Dismiss Plaintiffs’ Second Amended Complaint (Doc. No. [15]) is GRANTED.

      4.     All Claims against Defendants Local 120 and Troy D. Gustafson are

DISMISSED WITH PREJUDICE.

      5.     Defendants First Transit, Inc., First Group America Inc., First Student, Inc.,

the Metropolitan Council, Don Johnson, and Tim Ogren’s Motion to Dismiss (Doc.

No. [26]) is GRANTED IN PART and DENIED IN PART as follows:

             a.     The motion is DENIED insofar as Defendants seek dismissal of the

      NTSSA claims against Defendant First Transit, Inc., only.

             b.     All other claims against all other Defendants are DISMISSED

      WITH PREJUDICE.




                                            5
       CASE 0:20-cv-01238-DWF-TNL Doc. 71 Filed 09/03/21 Page 6 of 6




      6.    Plaintiffs’ motions to deny the motions to dismiss (Doc. Nos. [33] and [38])

are DENIED AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 3, 2021               s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                          6
